The Court, ex mero motu, recalled the mandate in the above case because it did not appear that the opinion heretofore filed, involved the construction of a part of the Constitution, was considered by the whole Court. The opinion has now been studied by all members of the Court who agree that it is a correct statement of the law, therefore, the mandate affirming the judgment of the lower court is ordered reissued.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur.